    Case 4:20-cv-00132-ALM-CAN Document 56 Filed 03/08/21 Page 1 of 1 PageID #: 181




                                 United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

      RANDAY TOLIVER                                  §
                                                      §       Civil Action No. 4:20-CV-132
      v.                                              §       (Judge Mazzant/Judge Nowak)
                                                      §
      MARTIN BRADDY, ET AL.                           §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On February 6, 2021, the report of the Magistrate Judge (Dkt. #51) was entered containing

     proposed findings of fact and recommendations that pro se Plaintiff Randay Toliver’s Motion for

     Dismissal and Motion for Injunction (Dkt. #7), Motion to Dismiss on Speedy Trial Grounds

     (Dkt. #26), and Motion to Stop Injunction (Dkt. #28) each be denied. Plaintiff acknowledged

     receipt of the report on February 12, 2021 (Dkt. #54).

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

     conclusions of the Court.

.           It is therefore ORDERED that Plaintiff’s Motion for Dismissal and Motion for Injunction

     (Dkt. #7), Motion to Dismiss on Speedy Trial Grounds (Dkt. #26), and Motion to Stop Injunction

     (Dkt. #28) are each DENIED.

            IT IS SO ORDERED.
             SIGNED this 8th day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
